Exhibit 10.85

AGREEMENT

FOR THE ADHERENCE BY

INTELSAT ALIGN S.ÀR.L.

TO THE

LUXEMBOURG SHARES AND BENEFICIARY CERTIFICATES PLEDGE

AGREEMENT

DATED 12 JANUARY 2011

AND

FOR THE AMENDMENT OF THE PLEDGE AGREEMENT

31 January 2013



--------------------------------------------------------------------------------

This Agreement for the Adherence by Intelsat Align S.àr.l. to the Luxembourg
Shares and Beneficiary Certificates Pledge Agreement dated 12 January 2011 (as
amended from time to time) and for the Amendment of the Pledge Agreement, dated
31 January 2013 (the “Agreement”), has been entered by and,

BETWEEN:

 

(1) The Pledgors set forth in Schedule 1 (together the “Pledgors” and each a
“Pledgor”);

AND

 

(2) Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as Collateral Trustee for the Secured Parties together with its
successors and assigns in such capacity (the “Collateral Trustee” or the
“Pledgee”);

IN THE PRESENCE OF:

 

(3) The Companies set forth in Schedule 2 (together the “Companies” and each a
“Company”);

WHEREAS:

 

(A) On 12 January 2011, the Borrower, the Lenders and Bank of America, N.A. as
Administrative Agent, and other agent parties party thereto, entered into the
Credit Agreement.

 

(B) In relation to the Credit Agreement, a shares and beneficiary certificates
pledge agreement has been entered into on 12 January 2011 by inter alia the
Pledgors and the Pledgee in the presence of the Companies (each as defined
therein) (as amended from time to time, the “Pledge Agreement”).

 

(C) It is intended that with effect on or about 30 April 2013 Gibco will be
liquidated (the “Liquidation”), so that with effect from the Liquidation Gibco
will no longer be a Party to the Pledge Agreement.

 

(D) It is intended that with effect on or about 31 May 2013, Lux Investment will
be absorbed by Jackson and cease to exist (the “Merger”) so that with effect
from the Merger, Lux Investment will no longer be a Party to the Pledge
Agreement.

 

(E) Intelsat Align is the wholly-owned subsidiary of Jackson and all shares in
issue in Intelsat Align are held by Jackson (the “New Shares”). The New Shares
shall be pledged by Jackson to the Pledgee pursuant to the Pledge Agreement and
therefore the Pledge Agreement shall be amended as set forth herein and Intelsat
Align shall become a party thereto as “Company”. Jackson in its capacity as sole
shareholder of Intelsat Align, wishes Intelsat Align to adhere to the Pledge
Agreement in order to inter alia pledge all New Shares it holds in Intelsat
Align under such terms and conditions as set forth in the Pledge Agreement, and
the Pledgors expressly acknowledge and the Pledgee agrees to such adherence.



--------------------------------------------------------------------------------

NOW THEREFORE IT IS AGREED as follows:

Clause 1. DEFINITIONS AND INTERPRETATION

 

1.1. Capitalized terms used herein as defined terms shall have the meaning given
thereto in the Pledge Agreement and/or the Credit Agreement, unless otherwise
defined in the present Agreement, and:

 

Gibco

  Means Intelsat (Gibraltar) Limited, a private limited liability company
incorporated under the laws of Gibraltar having its registered office at Suite 1
Burns House, 19 Town Range, Gibraltar, registered with the Gibraltar Trade and
Companies Register under number 96556;

Intelsat Align

  Means Intelsat Align S.àr.l., a société a responsabilité limitée incorporated
under Luxembourg law having its registered office at 4, rue Albert Borschette,
L-1246 Luxembourg, and being registered at the RCS under number RCS Luxembourg
(pending)

Jackson or the Borrower

  Means Intelsat Jackson Holdings S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and registered at the RCS under number RCS Luxembourg B149.959;

Lux Investment

  Means Intelsat Luxembourg Investment S.àr.l., a société a responsabilité
limitée incorporated under Luxembourg law having its registered office at 4, rue
Albert Borschette, L-1246 Luxembourg, and being registered at the RCS under
number RCS Luxembourg B 169.491;

RCS

  Means the Registre de Commerce et des Sociétés of Luxembourg;

 

1.2. The recitals and Schedules to this Agreement form an integral part thereof.

 

1.3. The Pledgee shall not be responsible for the sufficiency of any terms used
herein or any of the reorganization transactions as set out in the recitals of
this Agreement.

Clause 2. ADHERENCE, PLEDGE ON NEW SHARES

 

2.1. Intelsat Align hereby becomes a party to the Pledge Agreement as “Company”.

 

2.2. Jackson, in its capacity as sole shareholder of Intelsat Align and as a
Pledgor under the Pledge Agreement, pledges, and confirms the pledge, on all New
Shares as Pledged Shares and all Related Assets relating thereto pursuant to the
terms and conditions of the Pledge Agreement and the Pledgee acknowledges and
accepts.

 

2.3. Intelsat Align hereby acknowledges the Pledge over the New Shares and
Related Assets, and undertakes to deliver a copy of its share register showing
the inscription of the Pledge (in conformity with schedule 3 of the Pledge
Agreement) on the New Shares to the Pledgee.



--------------------------------------------------------------------------------

Clause 3. AMENDMENT OF THE PLEDGE AGREEMENT

The parties hereto agree that the Pledge Agreement shall be amended so that
(i) the list of Pledgors, (ii) the list of Companies and (iii) the list of
shares and beneficiary certificates issued are updated and consequentially
schedule 1 thereto is amended and replaced by Schedule 1 of this Agreement,
schedule 2 thereto is amended and replaced by Schedule 2 of this Agreement, and
schedule 4 thereto is amended and replaced by Schedule 3 of this Agreement.

Clause 4. ADDITIONAL PROVISIONS

The parties hereto agree that Clauses 1.2 and 15 to 19 of the Pledge Agreement
are included by way of reference into the present Agreement.

Clause 5. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by way of
facsimile or scanned PDF exchange of executed signature pages, all of which
together shall constitute one and the same Agreement.



--------------------------------------------------------------------------------

Schedule 1

The Pledgors

 

(1)

  Intelsat (Luxembourg) S.A., a société anonyme under the laws of Luxembourg
with registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
registered at the RCS under number RCS Luxembourg B149.942;

(2)

  Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
with registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
registered at the RCS under number RCS Luxembourg B149.959;

(3)

  Until the Liquidation, Intelsat (Gibraltar) Limited, a company established and
having its registered office at Suite 1 Burns House, 19 Town Range, Gibraltar,
registered number 96556;

(4)

  Intelsat Corporation, a corporation incorporated under the laws of Delaware
having its registered office at 2711 Centerville Road Suite 400, Wilmington, New
Castle County 19808, Delaware State, United States of America registered with
the Division of Corporations of the State of Delaware under number 2664446.



--------------------------------------------------------------------------------

Schedule 2

The Companies

 

(1)

  Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
with registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
registered at the RCS under number RCS Luxembourg B149.959;

(2)

  Intelsat Operations S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg B156669;

(3)

  Until the effectiveness of the Merger, Intelsat Luxembourg Investment S.àr.l.,
a société a responsabilité limitée incorporated under Luxembourg law having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered at the RCS under number B 169.491;

(4)

  Intelsat Align S.àr.l., a société a responsabilité limitée incorporated under
Luxembourg law having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and being registered at the RCS under number RCS Luxembourg
(pending).



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of the Shares and
BCs Pledge Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

The Pledgors:

Intelsat (Luxembourg) S.A.

 

By:  

/s/ Jean-Flavien Bachabi

Name: Jean-Flavien Bachabi Title: Chief Executive Officer

Intelsat Jackson Holdings S.A.

 

By:  

/s/ Simon Van De Weg

Name: Simon Van De Weg Title: Secretary

Executed as a deed by

Intelsat (Gibraltar) Limited

And signed by 2 Directors

 

By:  

/s/ Louis Triay

Name: Louis Triay Title: Director By:  

/s/ Simon Van De Weg

Name: Simon Van De Weg Title: Director

Intelsat Corporation

 

By:  

/s/ Philip Spector

Name: Philip Spector Title: Executive Vice President and General Counsel



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of the Shares and
BCs Pledge Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

The Pledgee:

Wilmington Trust, National Association, as Pledgee

 

By:  

/s/ Joshua G. James

Name: Joshua G. James Title: Assistant Vice President



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of the Shares and
BCs Pledge Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

Intelsat Align S.à r.l. (as a new Company) acknowledges and expressly accepts,
and each of the Companies (other than Intelsat Align S.à r.l.) hereby confirms
its acknowledgment and acceptance of, (i) the security interest constituted by
the Pledge Agreement, (ii) the terms of clause 2.2 of the Pledge Agreement and
(iii) the directions contained in clauses 3.2.1 and 3.2.2 of the Pledge
Agreement. Intelsat Align S.à r.l. (as a new Company) confirms and each of the
Companies (other than Intelsat Align S.à r.l.) re-confirms (i) that it will
provide the required assistance in respect of the perfection of the Pledge to
the extent required under the Agreement and requested by the Pledgee and
(ii) that upon the occurrence of a Triggering Event that is continuing, it shall
perform as directed by the Pledgee to the extent required under the Pledge
Agreement.

The Companies:

Intelsat Luxembourg Investment S.à r.l.

 

By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Manager

Intelsat Jackson Holdings S.A.

 

By:  

/s/ Simon Van De Weg

Name: Simon Van De Weg Title: Secretary

Intelsat Operations S.A.

 

By:  

/s/ Simon Van De Weg

Name: Simon Van De Weg Title: Secretary

Intelsat Align S.à r.l.

 

By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Manager